DETAILED ACTION
The response filed on 01/15/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 4, 6-12, 14 and 16-20 are amended.
No claim(s) is/are cancelled or added.
Claims 1-20 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 01/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,390,345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Norman T. Lee (Reg. No. 58,941) on April 5, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Please amend Claims 1, 3-6, 8-11, 13-16 and 18-20, and cancel Claims 2, 7, 12 and 17 as follows:

1.  (Currently Amended)  A method for performing a Device-to-Device (D2D) communication by a user equipment (UE) in a wireless communication system, the method comprising:

transmitting, to a base station, [[the]] information on the frequency band capability, wherein the information on the frequency band capability includes first information on bands on which the UE supports simultaneous reception of a downlink signal and a D2D communication among a plurality of frequency bands for a particular band combination, and second information on bands on which the UE supports the D2D communication among the plurality of frequency bands; and
performing the D2D communication according to the information on the frequency band capability,
wherein the information on the frequency band capability further includes third information on bands on which the UE supports simultaneous transmission of an uplink signal and the D2D communication on the plurality of frequency bands for the particular band combination.

2. (Canceled)  

3. (Currently Amended)  The method of claim 1, further comprising:
performing the D2D communication according to the information on the frequency band capability further including the third information.

4. (Currently Amended)  The method of claim 1, 
wherein the information on the frequency band capability further includes [[third]] fourth information on bands on which a D2D transmission signal and an uplink signal are transmitted simultaneously.

5.  (Currently Amended)  The method of claim 4, further comprising:
performing the D2D communication according to the information on the frequency band capability further including the [[third]] fourth information.

6. (Currently Amended)  A method for transmitting and receiving a signal for a Device-to-Device (D2D) communication by a base station in a wireless communication system, the method comprising:

determining whether the UE performs the D2D communication on the plurality of frequency bands based on the information on the frequency band capability; and
scheduling the D2D communication for a specific frequency band in the plurality of frequency bands based on the determination, 
wherein the information on the frequency band capability further includes third information on bands on which the UE supports simultaneous transmission of an uplink signal and the D2D communication on the plurality of frequency bands for the particular band combination.

7. (Canceled) 

8. (Currently Amended)  The method of claim 6, further comprising:
determining whether the [[the]] UE performs the D2D communication on the plurality of frequency bands based on the information on the frequency band capability further including the third information; and


9. (Currently Amended)  The method of claim 6, 
wherein the information on the frequency band capability further includes [[third]] fourth information on bands on which a D2D transmission signal and an uplink signal are transmitted simultaneously by the user equipment.

10. (Currently Amended)  The method of claim 9, further comprising:
determining whether the UE performs the D2D communication on the plurality of frequency bands based on the information on the frequency band capability further including the [[third]] fourth information; and
scheduling the D2D communication for a specific frequency band in the plurality of frequency bands based on the determination based on the information on the frequency band capability further including the [[third]] fourth information.

11. (Currently Amended)  A user equipment (UE) for performing a Device-to-Device (D2D) communication in a wireless communication system, the user equipment comprising:
a transceiver coupled to a processor; and
the processor configured to:

transmit, to a base station, [[the]] information on the frequency band capability, wherein the information on the frequency band capability includes first information on bands on which the UE supports simultaneous reception of a downlink signal and a D2D communication among a plurality of frequency bands for a particular band combination, and second information on bands on which the UE supports the D2D communication among the plurality of frequency bands; and
perform the D2D communication according to the information on the frequency band capability, 
wherein the information on the frequency band capability further includes third information on bands on which the UE supports simultaneous transmission of an uplink signal and the D2D communication on the plurality of frequency bands for the particular band combination.

12.  (Canceled) 

13.  (Currently Amended)  The method of claim 11, 
wherein the processor is further configured to: 
perform the D2D communication according to the information on the frequency band capability further including the third information.


wherein the information on the frequency band capability further includes [[third]] fourth information on bands on which a D2D transmission signal and an uplink signal are transmitted simultaneously.

15.  (Currently Amended)  The user equipment of claim 14, 
wherein the processor is further configured to: 
perform the D2D communication according to the information on the frequency band capability further including the [[third]] fourth information.

16.  (Currently Amended)  A base station for transmitting and receiving a signal for a Device-to-Device (D2D) communication in a wireless communication system, the base station comprising:
a transceiver coupled to a processor; and
the processor configured to:
receive information on frequency band capability from a user equipment (UE), wherein the information on the frequency band capability includes first information on bands on which the UE supports simultaneous reception of a downlink signal and a D2D communication among a plurality of frequency bands for a particular band combination, and second information on bands on which the UE supports the D2D communication among the plurality of frequency bands;
determine whether the UE performs the D2D communication on the plurality of frequency bands based on the information on the frequency band capability; and
, 
wherein the information on the frequency band capability further includes third information on bands on which the UE supports simultaneous transmission of an uplink signal and the D2D communication on the plurality of frequency bands for the particular band combination.

17.  (Canceled) 

18. (Currently Amended)  The base station of claim 16, 
wherein the processor is further configured to:
determine whether the UE performs the D2D communication on the plurality of frequency bands based on the information on the frequency band capability further including the third information; and
schedule the D2D communication for a specific frequency band in the plurality of frequency bands based on the determination based on the information on the frequency band capability further including the third information.

19. (Currently Amended)  The base station of claim 16, 
wherein the information on the frequency band capability further includes [[third]] fourth information on bands on which a D2D transmission signal and an uplink signal are transmitted simultaneously by the user equipment.


wherein the processor is further configured to: 
determine whether the UE performs the D2D communication on the plurality of frequency bands based on the information on the frequency band capability further including the [[third]] fourth information; and
schedule the D2D communication for a specific frequency band in the plurality of frequency bands based on the determination based on the information on the frequency band capability further including the [[third]] fourth information.

Response to Arguments
Applicant's Remarks (on page 9), filed 01/15/2021, regarding Specification have been fully considered and the specification has been amended.  The objection to Specification has been withdrawn in view of the amendment to the Specification.
Applicant's Remarks (on page 9), filed 01/15/2021, regarding Double Patenting Rejections have been fully considered and the terminal disclaimer has been filed and accepted.  The non-statutory double patenting rejection has been withdrawn.
Applicant's Remarks (on page 9-10), filed 01/15/2021, regarding Claim Objections have been fully considered and the claims have been amended.  The objections to claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17 and 19 have been withdrawn in view of the amendment.
Applicant's Remarks (on page 10), filed 01/15/2021, regarding Rejections Under 35 U.S.C. 112(b) have been fully considered and the claims have been amended.  The rejection to claims 1-5 and 11-15 under 35 U.S.C. § 112(b) have been withdrawn in view of the amendment.
Applicant’s arguments, see Remarks (on page 11-13), filed 01/15/2021, with respect to claims 1, 6, 11 and 16 have been fully considered and are persuasive because Independent Claims 1, 6, 11 and 16 are further amended with Examiner’s Amendments as reflected set forth in above.  The 35 U.S.C. § 102(a)(2) rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-16 and 18-20 (renumbered as 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6, 11 and 16 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments in combination with Examiner’s Amendments as reflected set forth in above.
Claims 3-5, 8-9, 13-15 and 18-20 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462